WALTER M. ELSWICK, Judge.
On July 14? 1941 the operator of state road truck No. 230-8 stopped at a road sign in Wayne county, West Virginia. Without looking, he backed up the truck a few feet to relocate the road sign and struck claimant’s car. In doing so he did damage to both headlight lens, rims and bulbs of claimant’s car, also made a scratch on right front fender. Upon investigation made by the district engineer and maintenance engineer of the road commission it appears that the state road truck driver was at fault, and that the costs of making repairs on claimant’s car amounted to $7.00. The state road commission concurs in the payment of the claim which has the approval of the attorney general. We, therefore, award the claimant the sum of seven dollars ($7.00).